Title: To James Madison from John Rodgers, 29 November 1814
From: Rodgers, John
To: Madison, James


        
          Respected Sir
          Phila. Novr. 29th. 1814
        
        Your Letter of the 24th Inst. did not reach me until last Night.
        The estimation in which you appear to hold my qualifications to fill the important Office of Secretary of the Navy, can not be otherwise than flattering to my pride, and I would fain add, as singularly auspicious to my views, did not my own reason but too forcibly tell me that my abilities are not of a kind to justify my acceptance of a trust so highly important and responsible. No Sir, neither my habits, temper, or Education are such as, in my own estimation, to sanction the like.
        The diversity of experience and information necessary to qualify a person to fill the Office with satisfaction to himself, and advantage to the Public Interests, is seldom, if ever, to be found in any individual, and more particularly in one whose Scholastic education has been of a very limited character.
        
        With the most respectful deference, permit me Sir, to observe, that I have for a long time past considered a single individual entirely incompetant to execute the duties, which under the present regulations of the Office, devolve on the Secretary of the Navy, and for this reason that an auxiliary aid uniting the services of three or five of the most intelligent and respectable Navy Officers is indispensible.
        In fine, Sir, instead of a single individual being adequate to the uniform and exact discharge of all the multifarious duties of the Office, experience teaches us, that the united talents of three or even five persons would not be superfluous; and for this reason I beg leave to suggest for your consideration, whether it might not be advisable to combine the services of three or five Navy Officers, taking such care in their selection as to unite all the diversity of Talent which may be deemed important.
        For the sake of perspicuity, say that the duties of the Navy Office shall be executed by a Board to consist of a secretary of the Navy and three or five Navy Officers as Directors; the former to be a civilian of high reputation, otherwise a person of acknowledged talents and respectable standing in Society; and the latter, Navy Officers of Rank and fair reputation, so far as regards their intelligence and professional acquirements: the Secretary of the Navy as heretofore, to belong to the Presidents cabinet council; to be the organ of communication between the Department and the Executive and Legislative Branches of the Government; as also, to have the general direction and controul of all the Fiscal duties of the Department. Those being the only essential duties of the Office except such as imperiously require the aid of Nautical information and practical experience in their execution; I would advise that all others be pl[a]ced under the Superintendance and management of the Directors.
        Having thus given you a brief and hasty sketch of my Ideas of the collected talent necessary to ensure the prompt and entire execution of the duties required of such an Establishment, permit me to inform you Sir, that after all which I have said of my own incapacity, you should still deem it expedient to require my appointment to the responsible situation which you have been pleased to propose, I will not any longer hesitate to comply with your arrangements, but accept the situation for a limited time, or at any rate until the Office can be better organised, or more suitably provided for—the like however, I must beg leave to stipulate, is not to be at the expence of interfering with my Rank or further pretensions as an Officer of the Navy.
        At present, Sir, I will only add, that whatever your own Judgement may suggest as being most proper, will not only meet my concurrence, but be perfectly agreeable and satisfactory to me. I beg that you will be pleased to accept my best acknowledgements, and to be assured of the

high consideration and perfect respect, with which I have the honor to be Respected Sir, Yr Obt Servt
        
          Signed Jno. Rodgers
        
      